Citation Nr: 0332848	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability. 

2.  Entitlement to an initial rating higher than 10 percent 
for a lumbar spine disability. 

3.  Entitlement to an initial (compensable) rating for a 
right knee disability, status post meniscectomy.  



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1989 to August 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran timely appealed the 
ratings initially assigned for his cervical spine disability, 
lumbar spine disability and right knee disability.  So the 
Board must consider the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  And these issues have been restated to 
reflect this consideration.


REMAND

The veteran's cervical and lumbar spine disabilities are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome (IVDS).  Effective September 23, 
2002, VA revised the criteria of this regulation.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Now IVDS is 
rated (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is defined as a period 
of acute signs and symptoms that requires bed rest prescribed 
by a physician and treatment by a physician.

VA also has renumbered Code 5293 as Code 5243 and, as of 
September 26, 2003, there were changes to the general rating 
formula for diseases and injuries of the spine insofar as 
calculating the veteran's limitation of motion.  See 68 Fed. 
Reg. 51454-57 (Aug. 27, 2003).  These new criteria were meant 
to take into account any functional impairment he may have 
due to pain, stiffness, etc., unless there is specific nerve 
root pain that could be evaluated under the neurological 
sections of the rating schedule.

There currently is insufficient medical evidence of record to 
properly rate the veteran's cervical and lumbar spine 
disabilities under these new criteria.  So he needs to be 
reexamined.  38 U.S.C.A. § 5103A(d) (West 2002).  As well, 
he has not been notified of this change in rating criteria or 
given the opportunity to submit additional evidence and/or 
argument in response to these new criteria.  The RO also has 
not had an opportunity, in the first instance, to consider 
his claims in light of these revised criteria.

Also, an October 2001 VA joints examination diagnosed 
mechanical right knee pain with patellofemoral syndrome.  
However, the examinations of record are inadequate to 
determine the effect of the veteran's right knee pain on his 
functioning.  Therefore, another VA orthopedic examination is 
needed prior to adjudication of his claim for a higher 
initial rating for his right knee disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The examination must address the 
applicable rating criteria in relation to his symptoms, to 
include the effect of pain upon function.  Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
at 204-206, 208 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2003).

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO also should contact the 
veteran to obtain the information 
necessary to acquire his complete 
clinical records pertaining to any 
treatment for his cervical spine, lumbar 
spine or right knee which are not 
currently of record.

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected cervical spine, lumbar 
spine and right knee disabilities.  Any 
indicated studies, including an X-ray 
study and range of motion testing 
in degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain 
and the extent that it causes additional 
limitation of motion, above and beyond 
that objectively shown.



Tests of movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and premature/excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, premature/excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  
The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups. 

Regarding the veteran's cervical and 
lumbar spine disabilities, the examiner 
should specifically identify any evidence 
of neuropathy due to the service-
connected disability, to include reflex 
changes, characteristic pain, and muscle 
spasm.  Any functional impairment of the 
upper or lower extremities due to the 
disc disease should be identified, and 
the examiner should assess the frequency 
and duration of any attacks of 
neuropathy, to specifically include an 
assessment of any incapacitating episodes 
necessitating bed rest prescribed by a 
physician.

Regarding the veteran's lumbar spine 
disability, the examiner should 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.

Regarding the veteran's right knee 
disability, the examiner should determine 
if there is any instability or 
subluxation of the right knee and, if so, 
the frequency of any episodes of the 
right knee giving way.  The examiner 
should describe the severity of any 
instability or subluxation found (i.e., 
slight, moderate or severe).  The 
examiner also should determine if the 
right knee locks and, if so, the 
frequency of the locking.  

4.  Review the report of the examination 
to ensure that it responds to the 
questions asked.  If not, take corrective 
action.  See 38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  In readjudicating his 
cervical spine and lumbar spine claims, 
the RO should consider both the former 
and current criteria for evaluating his 
intervertebral disc syndrome.  If his 
claims are not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran until he is 
otherwise notified. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




